     Case 2:20-cv-00769-CJC-GJS Document 66 Filed 09/09/20 Page 1 of 8 Page ID #:504




 1

 2
                                                                                  9/9/2020
 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11
      GARY GIBSON, individual and on   )
                                       )                 Case No.: CV 20-00769-CJC(GJSx)
12    behalf of all others similarly situated,
                                       )
                                       )
13                                     )
                   Plaintiff,          )                 ORDER GRANTING IN PART AND
14                                     )                 DENYING IN PART DEFENDANT’S
             v.                        )                 MOTION TO DISMISS PLAINTIFF’S
15                                     )                 SECOND AMENDED COMPLAINT
                                       )                 [Dkt. 62]
16    JAGUAR LAND ROVER NORTH          )
      AMERICA, LLC, and DOES 1 through )
17
      10, inclusive,                   )
                                       )
18                                     )
                   Defendants.         )
19                                     )
                                       )
20

21

22    I.    INTRODUCTION
23

24          In this putative class action, Plaintiff Gary Gibson alleges that Defendant Jaguar
25    Land Rover North America, LLC (“Jaguar”) improperly limited warranty coverage for
26    certain parts in certain cars in violation of California law. He therefore asserts that Jaguar
27    (1) engaged in unlawful, fraudulent, and/or unfair business practices in violation of
28    California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200 et seq.,

                                                   -1-
     Case 2:20-cv-00769-CJC-GJS Document 66 Filed 09/09/20 Page 2 of 8 Page ID #:505




 1    and (2) made misrepresentations to consumers about the characteristics, benefits, and/or
 2    qualities of its vehicles in violation of California’s Consumers Legal Remedies Act
 3    (“CLRA”), Cal. Civ. Code §§ 1750 et seq. After the Court granted Jaguar’s motion to
 4    dismiss Plaintiff’s First Amended Complaint (Dkt. 56 [hereinafter “FAC Order”]),
 5    Plaintiff filed a Second Amended Complaint (Dkt. 59 [Second Amended Complaint,
 6    hereinafter “SAC”]). Now before the Court is Jaguar’s motion to dismiss Plaintiff’s
 7    Second Amended Complaint. (Dkt. 28 [hereinafter “Mot.”]). For the following reasons,
 8    the motion is GRANTED IN PART AND DENIED IN PART.1
 9

10    II.    BACKGROUND
11

12           This case arises out of California Air Resources Board (“CARB”) regulations that
13    ensure compliance with California’s automotive emission standards. These regulations
14    dictate, among other things, the scope of warranties that manufacturers must provide on
15    parts in new cars. See generally 13 C.C.R. §§ 2035–2037. Specifically, manufacturers
16    must provide a 3-year/50,000-mile warranty for all parts that affect regulated emissions
17    (“warranted parts”). See id. §§ 2035(c)(1)(B), 2037(b)(2). For “high-priced” parts that
18    affect regulated emissions (“high-priced warranted parts”), manufacturers must provide a
19    7-year/70,000-mile warranty. See id. §§ 2037(b)(3).
20

21           A warranted part is “high priced” if its replacement cost exceeds a “cost limit”
22    defined by a formula that considers the model year and the Consumer Price Index
23    (“CPI”). See 13 C.C.R. § 2037(c)(3).2 A part’s replacement cost is defined as “the retail
24

25    1
        Having read and considered the papers presented by the parties, the Court finds these matters
      appropriate for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the
26
      hearing set for September 14, 2020 at 1:30 p.m. is hereby vacated and off calendar.
27
      2
       “Cost limitn = $300 x (CPIn-2 / 118.3) where: Cost limitn is the cost limit for the applicable model year
28    of the vehicle rounded to the nearest ten dollars. n is the model year of the new vehicles. n-2 is the
      calendar year two years prior to the model year of the new vehicles. CPI is the annual average
                                                          -2-
     Case 2:20-cv-00769-CJC-GJS Document 66 Filed 09/09/20 Page 3 of 8 Page ID #:506




 1    cost to a vehicle owner”—including the part, labor, and diagnosis—in “the highest-cost
 2    metropolitan area of California” at the time CARB certifies the model. See id.
 3    §§ 2037(c)(4), (6). Manufacturers must identify all high-priced warranted parts in
 4    applications to CARB to certify new vehicle models. 13 C.C.R. § 2037(c)(1)(B). CARB
 5    may reject an application or require modifications to ensure that manufacturers include
 6    all qualifying parts. Id. § 2037(c)(6).
 7

 8           In the SAC, Plaintiff alleges the following facts. When Plaintiff purchased a new
 9    2013 Land Rover LR4 in May 2013, he received a warranty booklet indicating that the
10    car was covered by CARB’s emission warranties. (SAC ¶¶ 33–34.) In October 2017,
11    Plaintiff brought his car to a dealership for repairs. (Id. ¶ 38.) By this time, Plaintiff’s
12    car had 60,650 miles on it, so he was past the 50,000 mile warranty. (See id.) The
13    dealership determined that the in-tank fuel pump was intermittently failing, and installed
14    a new pump, among other repairs. (Id. ¶ 38.) Plaintiff paid $1,249.20 out-of-pocket for
15    these repairs. (Id. ¶ 39.) However, Plaintiff asserts that some or all of these costs should
16    have been covered by the 7-year/70,000-mile California emissions warranty for high-
17    priced warranty parts. (Id. ¶ 40.) Specifically, he claims that the in-tank fuel pump in his
18    car was a high-priced warranty part, even though it was not identified as one in the
19    warranty booklet. (See id. ¶¶ 40–43.)
20

21           Plaintiff seeks to certify a class of all persons in California who have owned or
22    leased a Jaguar 2013 or 2014 Land Rover L4 in the last four years and paid for repairs
23    and parts for the in-tank fuel pump that should have been covered under Jaguar’s 7-
24    year/70,000-mile California emissions warranty. (Id. ¶ 86.) According to Plaintiff,
25    Jaguar “engaged in a systematic business practice” of omitting the in-tank fuel pump in
26    these cars from the warranty booklet, which purports to identify all parts covered under
27

28    nationwide urban consumer price index published by the United States Bureau of Labor Statistics.” 13
      C.C.R. § 2037(c)(3).
                                                       -3-
     Case 2:20-cv-00769-CJC-GJS Document 66 Filed 09/09/20 Page 4 of 8 Page ID #:507




 1    the 7-year/70,000-mile California emissions warranty. (Id. ¶¶ 15–16.) As a result of this
 2    business practice, when consumers bring their Jaguar vehicles to authorized repair
 3    facilities, Jaguar does not provide 7-year/70,000-mile coverage for these parts and
 4    consumers pay more for repairs. (See id. ¶¶ 17–18.) Among other relief, Plaintiff seeks
 5    an order enjoining Jaguar from further deceptive practices and reimbursement of the
 6    money Plaintiff and the putative class wrongfully paid out-of-pocket.
 7

 8    III.   LEGAL STANDARD
 9

10           A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the legal
11    sufficiency of a plaintiff’s claims. The issue on a motion to dismiss for failure to state a
12    claim is not whether the plaintiff will ultimately prevail, but whether the plaintiff is
13    entitled to offer evidence to support the claims asserted. Gilligan v. Jamco Dev. Corp.,
14    108 F.3d 246, 249 (9th Cir. 1997). Rule 12(b)(6) is read in conjunction with Rule 8(a),
15    which requires only “a short and plain statement of the claim showing that the pleader is
16    entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive a motion to dismiss, a complaint
17    must contain sufficient factual material to “state a claim to relief that is plausible on its
18    face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). When evaluating a Rule
19    12(b)(6) motion, the district court must accept all material allegations in the complaint as
20    true and construe them in the light most favorable to the non-moving party. Skilstaf, Inc.
21    v. CVS Caremark Corp., 669 F.3d 1005, 1014 (9th Cir. 2012).
22

23    IV.    DISCUSSION
24

25           Jaguar argues that Plaintiff’s SAC should be dismissed because Plaintiff fails to
26    satisfy the heightened pleading requirements of Federal Rule of Civil Procedure 9(b).
27    Alternatively, Jaguar argues that Plaintiff’s claims should be dismissed to the extent they
28


                                                     -4-
     Case 2:20-cv-00769-CJC-GJS Document 66 Filed 09/09/20 Page 5 of 8 Page ID #:508




 1    seek equitable relief because Plaintiff does not plausibly allege that an adequate remedy
 2    does not exist at law.
 3

 4          A.     Whether the SAC Complies with Rule 9(b)
 5

 6          Jaguar first argues that Plaintiff’s claims should be dismissed because Plaintiff fails
 7    to satisfy Rule 9(b)’s heightened pleading requirements. The Court is not persuaded. For
 8    claims sounding in fraud, a plaintiff must “state with particularity the circumstances
 9    constituting fraud or mistake.” Fed. R. Civ. P. 9(b); see Kearns v. Ford Motor Co., 567
10    F.3d 1120, 1145 (9th Cir. 2009). “The plaintiff must set forth what is false or misleading
11    about a statement, and why it is false.” In re GlenFed, Inc. Sec. Litig., 42 F.3d 1541,
12    1548 (9th Cir. 1994). In other words, a plaintiff must plead the “who, what, when,
13    where, and how” of the alleged misconduct. See Vess v. Ciba-Geigy Corp. USA, 317
14    F.3d 1097, 1106 (9th Cir. 2003); Cooper v. Pickett, 137 F.3d 616, 627 (9th Cir. 1997).
15    When an artificial entity is the alleged perpetrator of the fraud, the plaintiff must “allege
16    the names of the persons who made the allegedly fraudulent representations, their
17    authority to speak, to whom they spoke, what they said or wrote, and when it was said or
18    written.” UMG Recordings, Inc. v. Glob. Eagle Entm’t, Inc., 117 F. Supp. 3d 1092, 1107
19    (C.D. Cal. 2015).
20

21          Here, Plaintiff has alleged that Jaguar (who) failed to list the in-tank fuel pump as a
22    high-priced warranted part in its warranty booklets for 2013 and 2014 model year LR4
23    cars (what) for the last four years (when). (See, e.g., SAC ¶¶ 14–18.) Plaintiff alleges
24    that this was false because information available to Jaguar at the time it made these
25    booklets indicated that the part should have been classified as a high-priced warranted
26    part. (See id. ¶¶ 58–80.)
27

28


                                                    -5-
     Case 2:20-cv-00769-CJC-GJS Document 66 Filed 09/09/20 Page 6 of 8 Page ID #:509




 1             Jaguar contends that Plaintiff’s claims are not plausible for numerous reasons,
 2    including that (a) Jaguar could not have known with certainty that the in-tank fuel pump
 3    should have been a high-priced warranted part at the time it made the warranty booklets,
 4    especially given that replacement costs are determined prospectively using estimated
 5    retail parts costs and labor rates, (b) there are multiple legitimate explanations for why
 6    the in-tank fuel pump may have been classified as a high-priced warranted product in
 7    2012 and 2015 model year vehicles, but not the 2013 and 2014 model years, including
 8    that part costs may have changed in those years, and (c) CARB has not raised any
 9    concern about Jaguar’s high-priced warranty part classifications. (Mot. at 8–17.) At this
10    stage, however, the Court concludes that Plaintiff has sufficiently alleged a plausible
11    claim, especially making all reasonable inferences in Plaintiff’s favor. The Court may
12    determine at summary judgment, or a jury may determine at trial, that there is sufficient
13    evidence to show that Jaguar’s decision not to include the in-tank fuel pump as a high-
14    priced warranted part did not violate the law, but dismissal is not appropriate at this early
15    stage.
16

17             B.    Whether Plaintiff May Seek Equitable Relief
18

19             Defendants next argue that Plaintiff’s claims for equitable relief should be
20    dismissed because Plaintiff fails to plausibly allege that he has no adequate remedy at
21    law. On this issue, the Court agrees with Defendants. “A plaintiff seeking equitable
22    relief in California must establish that there is no adequate remedy at law available.”
23    Philips v. Ford Motor Co., 2015 WL 4111448, at *16 (N.D. Cal. July 7, 2015) (citing
24    Knox v. Phoenix Leasing, Inc., 29 Cal. App. 4th 1357, 1368 (1994)); see Schroeder v.
25    United States, 569 F.3d 956, 963 (9th Cir. 2009) (“[E]quitable relief is not appropriate
26    where an adequate remedy exists at law.”). For this reason, courts generally require
27    plaintiffs seeking equitable relief to allege some facts suggesting that damages are
28    insufficient to make them whole. See, e.g., Duttweiler v. Triumph Motorcycles (Am.)

                                                     -6-
     Case 2:20-cv-00769-CJC-GJS Document 66 Filed 09/09/20 Page 7 of 8 Page ID #:510




 1    Ltd., 2015 WL 4941780, at *8 (N.D. Cal. Aug. 19, 2015); Huu Nguyen v. Nissan N. Am.,
 2    Inc., 2017 WL 1330602, at *5 (N.D. Cal. Apr. 11, 2017); see also Adams v. I-Flow
 3    Corp., 2010 WL 1339948, at *7 (C.D. Cal. Mar. 30, 2010) (“Injunctive relief under the
 4    Unfair Competition Law, however, is available only to plaintiffs who can establish that
 5    they have no adequate remedy at law for damages available to them.”). The Ninth
 6    Circuit has very recently made clear that this principle applies to claims for equitable
 7    relief under both the UCL and CLRA. Sonner v. Premier Nutrition Corp., -- F.3d --,
 8    2020 WL 4882896, at *7 (9th Cir. June 17, 2020) (explaining that a plaintiff “must
 9    establish that she lacks an adequate remedy at law before securing equitable restitution
10    for past harm under the UCL and CLRA”).
11

12          Here, Plaintiff seeks both compensatory damages and equitable relief—including
13    an injunction and restitution. (See SAC at 31 [Prayer for Relief].) However, there is
14    nothing in the SAC to suggest that monetary damages would not make Plaintiff or the
15    putative class whole. Indeed, throughout the SAC Plaintiff repeatedly alleges that he and
16    the putative class “lost money or property” as a result of Jaguar’s wrongful conduct.
17    (SAC ¶¶ 22, 102; see id. ¶ 128 [alleging that if Jaguar had identified the in-tank fuel
18    pump as a high-priced warranted part, “Plaintiff and members of the Class would have
19    been able to avoid spending money in order to repair [their Jaguar] vehicles”.]) Nor has
20    Plaintiff alleged facts that could support a finding that monetary relief is insufficient to
21    compensate him and the putative class for the alleged harm. Therefore, he may not bring
22    equitable claims.
23

24          This is fatal to Plaintiff’s UCL claim because “[r]emedies under the UCL are
25    limited to restitution and injunctive relief, and do not include damages.” Silvercrest
26    Realty, Inc. v. Great Am. E&S Ins. Co., 2012 WL 13028094, at *2 (C.D. Cal. Apr. 4,
27    2012) (citing Korea Supply Co. v. Lockheed Martin, 29 Cal. 4th 1134, 1146–49 (2003)).
28    Accordingly, Plaintiff’s UCL claim must be dismissed with prejudice. By contrast, both

                                                    -7-
     Case 2:20-cv-00769-CJC-GJS Document 66 Filed 09/09/20 Page 8 of 8 Page ID #:511




 1    damages and equitable relief are available under the CLRA. Cal. Civ. Code § 1780(a).
 2    Consequently, Plaintiff’s CLRA claim survives as to damages only. See Gomez v. Jelly
 3    Belly Candy Co., 2017 WL 8941167, at *1 (C.D. Cal. Aug. 18, 2017) (dismissing UCL
 4    claim in full and CLRA claim for equitable relief because the plaintiff failed to allege
 5    facts showing that money could not compensate her for the alleged harm that the term
 6    “evaporated cane juice” misled her and other consumers about the basic nature of the
 7    defendant’s product and its contents).
 8

 9    V.    CONCLUSION
10

11          For the foregoing reasons, Jaguar’s motion to dismiss is GRANTED IN PART
12    AND DENIED IN PART. Plaintiff’s UCL claim is DISMISSED WITH
13    PREJUDICE. Plaintiff’s CLRA claim for equitable relief is DISMISSED with
14    prejudice. Jaguar’s motion to dismiss Plaintiff’s CLRA claim for damages is DENIED.
15

16

17          DATED:       September 9, 2020
18                                                  __________________________________
                                                    ________________
                                                                   ________________
                                                                                  ____
19                                                        CORMAC J.
                                                                 J. CARNEY
20                                                  UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28


                                                   -8-
